         Case 1:20-cv-01161-AT Document 28 Filed 10/26/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

TIMOTHY TIDWELL                          )
                                         )
             Plaintiff,                  )         Civil Action File
                                         )         No. 1:20-cv-01161-AT
v.                                       )
                                         )
AP MIDTOWN PROMENADE,                    )
LP,                                      )
                                         )
             Defendant.                  )

                          NOTICE OF SETTLEMENT

      COME NOW Plaintiff Timothy Tidwell and Defendant AP Midtown

Promenade, LP, by and through their undersigned counsel, and hereby notify the

Court that all claims pending in this matter have been resolved to the satisfaction of

Plaintiff and Defendant. The parties hereby respectfully request that this Court

allow sixty (60) days within which to complete the settlement, during which time

the parties requests that the Court retain jurisdiction over this matter until fully

resolved. Should neither party move to reinstate the case or seek other Court

intervention in the next sixty (60) days, the parties request the Court dismiss this

case at that time.

      Respectfully submitted, this 26th day of October, 2020.


                                        -1-
         Case 1:20-cv-01161-AT Document 28 Filed 10/26/20 Page 2 of 4




CONSENTED TO BY:

s/ John P. Fuller                       s/ Joyce M. Mocek
John P. Fuller, pro hac vice           Joyce M. Mocek
FULLER FULLER AND                      Georgia Bar No. 515005
ASSOCIATES, P.A.                       Michael M. Hill
12000 Biscayne Blvd., Suite 502        Georgia Bar No. 770486
North Miami, FL 33181                  FREEMAN MATHIS & GARY, LLP
T: 305.891.5199                        100 Galleria Parkway, Suite 1600
F: 305.893.9505                        Atlanta, Georgia 30339-5948
E: jpf@fullerfuller.com                T: 770.818.0000
                                       F: 770.937.9960
                                       E: jmocek@fmglaw.com
s/ Jon David Worth Huffman             E: mhill@fmglaw.com
Jon David Worth Huffman
Georgia Bar No. 937966                 Counsel for Defendant
POOLE HUFFMAN, LLC
3562 Habersham at Northlake
Building J, Suite 200
Tucker, GA 30084
T: 404.373.4008
F: 888.709.5723
E: jondavid@poolehuffman.com

Counsel for Plaintiff




                                     -2-
        Case 1:20-cv-01161-AT Document 28 Filed 10/26/20 Page 3 of 4




                    CERTIFICATE OF COMPLIANCE

     Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing NOTICE

OF SETTLEMENT has been prepared in compliance with Local Rule 5.1(B) in

14-point Times New Roman type face.

     This 26th day of October, 2020.



                                       s/ Joyce M. Mocek
                                       Joyce M. Mocek
                                       Georgia Bar No. 515005
         Case 1:20-cv-01161-AT Document 28 Filed 10/26/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day I electronically filed the within and

foregoing NOTICE OF SETTLEMENT with the Clerk of Court using the

CM/ECF system, which will automatically send e-mail notification of such filing

to the following counsel of record:

         John P. Fuller, Esq.                 Jon David Worth Huffman, Esq.
         Fuller Fuller and Associates, P.A.   Poole Huffman, LLC
         Suite 502                            3562 Habersham at Northlake
         12000 Biscayne Blvd.                 Building J, Suite 200
         North Miami, FL 33181                Tucker, GA 30084

      This 26th day of October, 2020.


                                         /s/ Joyce M. Mocek
                                         Joyce M. Mocek
                                         Georgia Bar No. 515005
